EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by F. Jason Far-hadian (42,523) on August 29, 2022.

The application has been amended as follows: 

1. (Currently Amended) A computer-implemented method comprising:

evaluating, by a search engine, a query input received from a user to search content managed by a content management system, the content being searchable by the search engine using a content index configured for indexing the content and a metadata index configured for indexing metadata associated with content items associated with the indexed content, the metadata identifying updates made to a content item even if content in the content item remains unchanged;

determining user permissions for the user based on the user’s identity and by searching a user permissions index implemented as an access control list index for one or more access control lists, the access control list index maintained in the search engine to identify user access to the content items; 

generating a permissions-filtered results set that includes at least a threshold number of content items that satisfy the query input based on information in the content index, but excludes content items that fail to satisfy user permissions identified in the access control list index without a need for any post search engine processing; and

returning, by the search engine, the permissions-filtered results set with permissions-corrected summary statistics representative of the permissions-filtered results set, the returning comprising dynamically generating facets for grouping the permissions-filtered results set according to one or more faceting criteria, the dynamically generating comprising use of the permissions-corrected summary statistics to calculate faceting relevant to the permissions-filtered results set,
the permissions-corrected summary statistics identifies correct ranges of one or more parameters characteristic of the permission-filtered results set and correct counts of 

8. (Currently Amended) A computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform instructions comprising:

evaluating, by a search engine, a query input received from a user to search content managed by a content management system, the content being searchable by the search engine using a content index configured for indexing the content and a metadata index configured for indexing metadata associated with content items associated with the indexed content, the metadata identifying updates made to a content item even if content in the content item remains unchanged;

determining user permissions for the user based on the user’s identity and by searching a user permissions index implemented as an access control list index for one or more access control lists, the access control list index maintained in the search engine to identify user access to the content items; 

generating a permissions-filtered results set that includes at least a threshold number of content items that satisfy the query input based on information in the content index, but excludes content items that fail to satisfy user permissions identified in the access control list index without a need for any post search engine processing; and

returning, by the search engine, the permissions-filtered results set with permissions-corrected summary statistics representative of the permissions-filtered results set, the returning comprising dynamically generating facets for grouping the permissions-filtered results set according to one or more faceting criteria, the dynamically generating comprising use of the permissions-corrected summary statistics to calculate faceting relevant to the permissions-filtered results set,

the permissions-corrected summary statistics identifies correct ranges of one or more parameters characteristic of the permission-filtered results set and correct counts of 

15. (Currently Amended) A system comprising:
computer hardware configured to perform instructions comprising:

evaluating, by a search engine, a query input received from a user to search content managed by a content management system, the content being searchable by the search engine using a content index configured for indexing the content and a metadata index configured for indexing metadata associated with content items associated with the indexed content, the metadata identifying updates made to a content item even if content in the content item remains unchanged;

determining user permissions for the user based on the user’s identity and by searching a user permissions index implemented as an access control list index for one or more access control lists, the access control list index maintained in the search engine to identify user access to the content items; 

generating a permissions-filtered results set that includes at least a threshold number of content items that satisfy the query input based on information in the content index, but excludes content items that fail to satisfy user permissions identified in the access control list index without a need for any post search engine processing; and

returning, by the search engine, the permissions-filtered results set with permissions-corrected summary statistics representative of the permissions-filtered results set, the returning comprising dynamically generating facets for grouping the permissions-filtered results set according to one or more faceting criteria, the dynamically generating comprising use of the permissions-corrected summary statistics to calculate faceting relevant to the permissions-filtered results set,

the permissions-corrected summary statistics identifies correct ranges of one or more parameters characteristic of the permission-filtered results set and correct counts of provided with the option to select a dynamically determined faceted criteria, instead of a faceted criteria determined prior to the dynamic determination of the faceted criteria.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        August 30, 2022